
	
		I
		111th CONGRESS
		2d Session
		H. R. 6230
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. Driehaus
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to exclude bonus
		  payments made by a State or political subdivision thereof to a member of the
		  Armed Forces, including a reserve component member, on account of the service
		  of the member in the Armed Forces from consideration in determining the
		  eligibility of the member (or the member’s spouse or family) for benefits or
		  assistance, or the amount or extent of benefits or assistance, under any
		  Federal program or under any State or local program financed in whole or in
		  part with Federal funds.
	
	
		1.Exclusion of State and local
			 military bonus payments in determining eligibility for benefits or assistance,
			 or the amount or extent of benefits or assistance, under Federal programs and
			 federally funded State and local programs
			(a)ExclusionSection 371 of title 37, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(d)Treatment of
				State or local military bonus payments
						(1)ExclusionAny bonus payment made by a State or
				political subdivision thereof to any member of the armed forces by reason of
				the member’s service as a member shall not be regarded as a resource for
				purposes of determining the eligibility of the member (or the member’s spouse
				or family) for benefits or assistance, or the amount or extent of benefits or
				assistance, under any Federal program or under any State or local program
				financed in whole or in part with Federal funds.
						(2)Deceased
				membersIf a bonus described
				in paragraph (1) that would otherwise be paid to a member is paid to another
				person because the member is deceased, paragraph (1) shall apply to the
				treatment of the bonus payment in determining the eligibility of the actual
				recipient for benefits or assistance, or the amount or extent of benefits or
				assistance, under any Federal program or under any State or local program
				financed in whole or in part with Federal funds.
						(3)Member
				definedIn this subsection,
				the term member includes a former or retired member of the armed
				forces, if a bonus payment described in paragraph (1) is made to the former or
				retired member by reason of the member’s service on active duty before
				separation or
				retirement.
						.
			(b)Retroactive
			 applicationSubsection (d) of
			 title 37, United States Code, as added by subsection (a), shall apply with
			 respect to any bonus payment made by a State or political subdivision thereof
			 to any member of the Armed Forces, as described in such subsection (d), on
			 account of service as a member of the Armed Forces—
				(1)during the period beginning on August 2,
			 1990, and ending on March 3, 1991; and
				(2)since September
			 11, 2001.
				
